FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 MONICA BEAUCHAMP,                                   No. 14-56212
              Plaintiff-Appellant,
                                                       D.C. No.
                      v.                            8:13-cv-01965-
                                                       MWF-JC
 ANAHEIM UNION HIGH SCHOOL
 DISTRICT,
              Defendant-Appellee.                      OPINION


        Appeal from the United States District Court
            for the Central District of California
       Michael W. Fitzgerald, District Judge, Presiding

                    Argued and Submitted
            February 9, 2016—Pasadena, California

                       Filed March 16, 2016

   Before: M. Margaret McKeown and Sandra S. Ikuta,
Circuit Judges, and Robert W. Pratt, Senior District Judge.*

                      Opinion by Judge Pratt




  *
    The Honorable Robert W. Pratt, Senior District Judge for the U.S.
District Court for the Southern District of Iowa, sitting by designation.
2    BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.

                           SUMMARY**


       Individuals with Disabilities Education Act /
                      Attorney Fees

    The panel affirmed the district court’s award of attorney
fees to plaintiff, the parent of a child with a disability,
following administrative proceedings under the Individuals
with Disabilities Education Act.

    The panel affirmed the district court’s decision not to
award fees for services performed subsequent to a written
settlement offer because the relief obtained at the
administrative hearing was not more favorable to the plaintiff
than the settlement offer, and the plaintiff was not
substantially justified in rejecting the offer.

    The panel held that the district court did not abuse its
discretion by lowering counsel’s requested rate. The panel
also held that an issue regarding paralegal fees was barred by
collateral estoppel.


                             COUNSEL

Tania L. Whiteleather (argued), Law Offices of Tania L.
Whiteleather, Lakewood, California, for Plaintiff-Appellant.

Jonathan J. Mott (argued), Parker & Covert LLP, Tustin,
California, for Defendant-Appellee.

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
     BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.              3

                         OPINION

PRATT, District Judge:

    This case involves a due process complaint filed under the
Individuals with Disabilities in Education Act (“IDEA”)
against Defendant-Appellee Anaheim Union High School
District (the “District”) by Petitioner-Appellant Monica
Beauchamp (“Beauchamp”) on behalf of her son, J.E. The
administrative process that followed was bifurcated into an
expedited and a non-expedited hearing. Beauchamp and J.E.
prevailed at both hearings. This appeal concerns the district
court’s award of attorney fees to Beauchamp’s attorney,
Tania Whiteleather (“Whiteleather”), following the non-
expedited hearing. The district court awarded $7,780 in fees,
substantially less than the $66,420 requested. The primary
rationale for the district court’s reduction was its conclusion
that Beauchamp had unreasonably rejected a timely
settlement offer.        The district court also lowered
Whiteleather’s requested hourly rate from $450 to $400, and
rejected a request for paralegal fees. For the reasons that
follow, we affirm the district court’s award in its entirety.

                    I. BACKGROUND

    In early February 2012, J.E., then a sophomore in high
school, was involved in a disciplinary incident at Kennedy
High School (“Kennedy”) in the District. The District
instituted disciplinary procedures against J.E., removed him
from Kennedy, and placed him at a community day school.
In late February 2012, Beauchamp requested that the District
evaluate J.E. for special education services; the District
performed an evaluation and J.E. was found eligible under the
categories of “emotional disturbance” and “other health
4    BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.

impaired” based on a diagnosis of anxiety and attention
deficit disorder. Beauchamp subsequently filed an IDEA due
process complaint against the District on March 26, 2012,
arguing that the District had evidence of J.E.’s disability as
far back as March 2010, and that the District’s failure to
evaluate him until March 2012 violated IDEA and denied J.E.
a free and appropriate public education (“FAPE”) for the two
intervening years.

    Pursuant to IDEA, the administrative proceeding was
bifurcated. The first hearing was expedited and examined
whether the District had a “basis of knowledge” that J.E. was
a child with a disability at the time it removed him from
Kennedy. On May 9, 2012 the administrative law judge
(“ALJ”) issued a favorable decision for J.E. The District
appealed to the district court and the ALJ’s findings were
affirmed on May 21, 2013. The district court also awarded
attorney fees for Whiteleather’s work in the expedited
proceeding, but lowered her requested hourly rate, and
rejected a request for paralegal fees. That decision was
affirmed by this court in related appeal Anaheim Union High
School District v. J.E., No. 13-56738, 2016 WL 695979 (9th
Cir. Feb. 22, 2016).

    While the expedited-hearing appeal was pending before
the district court, the parties engaged in settlement
discussions with regard to the non-expedited proceedings,
which focused on whether the District violated its “child-
find” obligations under IDEA by failing to timely evaluate
J.E. for special education services. By letter dated September
28, 2012, the District made a settlement offer to Beauchamp
and J.E. that included the following relief: (1) 80 hours of
individual tutoring by a credentialed special education
teacher; (2) reimbursement of the costs of a private evaluation
     BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.               5

conducted by Perry D. Passaro, Ph.D; (3) 20 hours of
compensatory counseling services by a credentialed school
psychologist; and (4) reimbursement of reasonable attorney
fees and costs. The offer was made with the understanding
that the District would not make an admission on the child-
find issue or abandon its appeal from the expedited hearing.
The District’s offer further stated that “[t]he terms offered
above will be incorporated into an industry standard general
compromise and release agreement that will effectuate the
offer outlined and permit the District to provide the offered
reimbursements and services.”

    Beauchamp rejected the offer and the non-expedited
hearing was held over seven days between January 14, 2013
and February 6, 2013. On March 20, 2013, the ALJ issued a
favorable ruling for J.E. and awarded: (1) six hours of
individual counseling by a credentialed mental health
professional; and (2) reimbursement for the cost of Dr.
Passaro’s examination. Neither party appealed the ALJ’s
decision. Thereafter, Beauchamp filed a motion in the district
court for an award of attorney fees at a rate of $450 per hour,
paralegal fees, and costs under 20 U.S.C. § 1415(i)(3)(A).
The District moved for summary judgment, arguing in
relevant part that: (1) under 20 U.S.C. § 1415(i)(3)(D),
Beauchamp was not entitled to fees incurred after she rejected
the District’s September 28, 2012 offer; (2) the requested
hourly rate was too high; and (3) an award of paralegal fees
was barred by collateral estoppel because the district court
had already ruled on the issue in the expedited-hearing
appeal. Beauchamp filed a cross-motion for summary
judgment, arguing that Whiteleather was entitled to fees
incurred both before and after the settlement offer at a rate of
$450 per hour, as well as paralegal fees. The district court
issued an order on June 26, 2014, awarding $7,780 in fees
6    BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.

incurred before the District’s settlement offer at an hourly
rate of $400, and concluding that the issue of paralegal fees
was barred by collateral estoppel. This appeal followed.

              II. STANDARD OF REVIEW

    An award of attorney fees in an IDEA case is reviewed
for an abuse of discretion. C.W. v. Capistrano Unified Sch.
Dist., 784 F.3d 1237, 1243–44 (9th Cir. 2015). “‘The district
court’s underlying factual determinations are reviewed for
clear error and its legal analysis relevant to the fee
determination is reviewed de novo.’” T.B. ex rel. Brenneise
v. San Diego Unified Sch. Dist., 806 F.3d 451, 467 (9th Cir.
2015) (quoting Shapiro ex rel. Shapiro v. Paradise Valley
Unified Sch. Dist. No. 69, 374 F.3d 857, 861 (9th Cir. 2004)),
petition for cert. filed, No. 15-1059 (U.S. Feb. 22, 2016). We
review de novo the district court’s decision to deny an award
of fees incurred after the District’s settlement offer. Id. at
476. We also review de novo the district court’s application
of collateral estoppel to the issue of paralegal fees. See Pardo
v. Olson & Sons, Inc., 40 F.3d 1063, 1066 (9th Cir. 1994).

                     III. DISCUSSION

    A. Attorney Fees

    Under IDEA, a court “may award reasonable attorneys’
fees as part of the costs to a prevailing party who is the parent
of a child with a disability.” 20 U.S.C. § 1415(i)(3)(B)(i)(I).
But fees and costs may not be awarded for services performed
subsequent to a written settlement offer if:

        (I) the offer is made within the time
        prescribed by Rule 68 of the Federal Rules of
     BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.            7

       Civil Procedure or, in the case of an
       administrative proceeding, at any time more
       than 10 days before the proceeding begins;

       (II) the offer is not accepted within 10 days;
       and

       (III) the court or administrative hearing
       officer finds that the relief finally obtained by
       the parents is not more favorable to the
       parents than the offer of settlement.

Id. § 1415(i)(3)(D)(i)(I)–(III).          “Notwithstanding
subparagraph (D), an award of attorneys’ fees and related
costs may be made to a parent who is the prevailing party and
who was substantially justified in rejecting the settlement
offer.” Id. § 1415(i)(3)(E).

       1. The Settlement Agreement

    There is no dispute that Beauchamp is a prevailing party
entitled to attorney fees. It is also undisputed that the
District’s offer was made more than ten days before the non-
expedited hearing, and that Beauchamp did not accept the
offer within ten days. Instead, Beauchamp argues that the
relief she obtained at the administrative hearing was more
favorable to her than the settlement offer because she
obtained a ruling that the District violated its child-find
obligations. Alternatively, Beauchamp argues that she was
substantially justified in rejecting the settlement offer.
8    BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.

    a. The relief obtained at the administrative hearing
       was not more favorable to Beauchamp than the
       settlement offer.

    The district court concluded that the outcome at the
administrative hearing was not more favorable to Beauchamp
than the relief offered in the District’s September 28, 2012
settlement letter. Beauchamp does not dispute that the
District’s offer contained more counseling and tutoring hours
for J.E. than what was awarded by the ALJ. Nonetheless,
Beauchamp argues that without a ruling from the ALJ on the
child-find issue in the non-expedited hearing, she risked
reversal in the pending expedited-hearing appeal. For the
reasons discussed below, we find Beauchamp’s argument to
be without merit because the two proceedings were not
legally dependent upon one another.

    The expedited-hearing appeal focused on whether, on the
date J.E. was removed from Kennedy, the District had a basis
of knowledge that J.E. was a student with a disability. Under
20 U.S.C. § 1415(k)(5)(A), a student like J.E., who has
violated a code of student conduct but has not yet been
identified for special education services, can claim protection
under IDEA if it can be shown that the school district “had
knowledge . . . that the child was a child with a disability
before the behavior that precipitated the disciplinary action
occurred.” In contrast, the non-expedited portion of the
hearing evaluated whether the District had complied with its
child-find obligations under IDEA. Child-find requires
school districts to develop a method to identify, locate, and
evaluate students with disabilities who are in need of special
education services. 20 U.S.C. § 1412(a)(3)(A). Specifically
with regard to J.E., the question was on which date the
District should have initiated the evaluation process, and what
     BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.                9

remedy would compensate J.E. for the period of time when he
should have been receiving special education services under
IDEA.

    A ruling that the District violated its child-find obligation
was not a prerequisite for the district court to conclude in the
expedited-hearing appeal that the District had a basis of
knowledge that J.E. was a student with a disability at the time
of his removal from Kennedy in February 2012. The very
fact that the issues were bifurcated with the basis-of-
knowledge issue to be decided on an expedited timeline
largely undermines Beauchamp’s argument to the contrary.
Had Beauchamp accepted the settlement offer, the district
court’s analysis of the expedited-hearing appeal would have
been unaffected. Beauchamp’s decision to reject the
settlement offer was purely strategic—she hoped that a
favorable ruling on the child-find issue would guarantee a
favorable ruling in the expedited-hearing appeal. But, as the
district court noted, a ruling is not relief. A favorable ruling
on either legal issue in this case would have provided no
practical relief to Beauchamp because, at the time of the
settlement offer, J.E. had already been evaluated for, and was
receiving, appropriate special education services from the
District. See Dell v. Bd. of Educ., 918 F. Supp. 212, 217
(N.D. Ill. 1995) (explaining that because a student’s
educational placement was no longer at issue, favorable legal
rulings could not “be viewed as independent victories . . . nor
[could] they be understood as constituting independent
elements of relief”). The only question that remained was
whether J.E. was entitled to relief for the alleged delay in his
evaluation process, and Beauchamp agreed that the relief
offered by the District in the form of counseling, tutoring, and
reimbursement of fees and costs was acceptable to her. Thus,
from the parent’s perspective, there was nothing to be gained
10 BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.

by rejecting the settlement offer and obtaining a ruling on the
child-find issue. See 20 U.S.C. § 1415(i)(3)(D)(i)(III)
(“Attorneys’ fees may not be awarded . . . if the court or
administrative hearing officer finds that the relief finally
obtained by the parents is not more favorable to the parents
than the offer of settlement.”) (emphasis added).
Accordingly, we conclude that the outcome of the
administrative hearing was not more favorable to Beauchamp
than the District’s settlement offer.

    b. Beauchamp was not substantially justified in
       rejecting the settlement offer.

     Beauchamp also argues that she was substantially
justified in rejecting the settlement offer. There is little
precedent interpreting the phrase “substantially justified,” but
examples from other cases include situations where the offer
failed to cover the parents’ attorney fees, see Dicks v. Dist. of
Columbia, 109 F. Supp. 3d 126, 131–32 (D.D.C. 2015),
where the parent had a good faith, reasonable belief that their
eventual recovery would be higher than the offer, see J.P. ex
rel. Peterson v. Cnty. Sch. Bd. of Hanover Cnty., VA, 641 F.
Supp. 2d 499, 508–09 (E.D. Va. 2009), and where a relevant
pending court action could have affected the favorability of
the settlement terms, see B.L. ex rel. Lax v. Dist. of Columbia,
517 F. Supp. 2d 57, 61 (D.D.C. 2007).

    Beauchamp first argues that she was substantially
justified in rejecting the District’s offer because it was vague
and ambiguous. The offer stated that the terms would “be
incorporated into an industry standard general compromise
and release agreement that [would] effectuate the offer
outlined and permit the District to provide the offered
reimbursements and services.” Beauchamp argues that she
     BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST. 11

could not have accepted the offer without knowing what
those terms were, and particularly whether they included any
waiver of rights.

    Beauchamp’s argument is premised on the contention that
the District’s settlement offer, like offers made under Federal
Rule of Civil Procedure 68, should have been construed as
non-negotiable. Rule 68 states, in relevant part:

       (a) Making an Offer; Judgment on an
       Accepted Offer. At least 14 days before the
       date set for trial, a party defending against a
       claim may serve on an opposing party an offer
       to allow judgment on specified terms, with the
       costs then accrued. If, within 14 days after
       being served, the opposing party serves
       written notice accepting the offer, either party
       may then file the offer and notice of
       acceptance, plus proof of service. The clerk
       must then enter judgment.

       ...

       (d) Paying Costs After an Unaccepted
       Offer. If the judgment that the offeree finally
       obtains is not more favorable than the
       unaccepted offer, the offeree must pay the
       costs incurred after the offer was made.

     It is widely accepted that “[t]he [Rule 68] offer, once
made, is non-negotiable; it is either accepted, in which case
it is automatically entered by the clerk of court, or rejected,
in which case it stands as the marker by which the plaintiff’s
results are ultimately measured.” Nusom v. Comh Woodburn,
12 BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.

Inc., 122 F.3d 830, 834 (9th Cir. 1997). Accordingly, any
ambiguities in a Rule 68 offer are typically construed against
the offeror.      Id. (“[D]efendants bear the brunt of
uncertainty.”); see also Webb v. James, 147 F.3d 617, 623
(7th Cir. 1998) (stating that “the plaintiff should not be left in
the position of guessing what a court will later hold the offer
means”).

     Beauchamp argues that her rejection of the offer was
substantially justified because it was unclear what rights she
waived upon acceptance, and that she should not have been
expected to seek clarification of what industry-standard terms
the District intended to incorporate. Beauchamp cites T.B.,
a recent IDEA case decided by this court, in support of her
argument. 806 F.3d 451. In that case, the district court
concluded that the parents of a disabled student unreasonably
rejected a settlement offer from the school district and
reduced its award of attorney fees to the parents. Id. at
465–66. This court reversed, in part because we found that
the school district had injected ambiguity into the offer. See
id. at 478. A cover letter dated two months prior to the offer
stated that the school district was “open to including”
reasonable attorney fees, but the offer itself stated that “each
party . . . shall bear . . . its own costs, expenses, and attorneys’
fees.” Id. at 477–78. This court found that the parents were
entitled to rely on what was explicitly written in the offer and
“should not have been required to assume” that the school
district was open to paying fees. Id. at 478.

    This case is distinguishable from T.B. because the District
never contradicted itself, and the September 28, 2012 letter
was not ambiguous or vague. It explicitly stated the material
terms of the offer, and, as is customary in settlement
negotiations, explained that the terms would be incorporated
      BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST. 13

into a final document. Notably, while T.B. mentioned the
similarities between the IDEA settlement provisions and Rule
68, the case did not hold that an offer made under IDEA was
non-negotiable, nor did it hold that a parent could not seek
clarification of the terms of an offer. Indeed, the facts of T.B.
make clear that the school district and the parents in that case
engaged in ongoing oral settlement discussions and
exchanged at least one written offer and counter-offer. Id. at
459–60. No provision of IDEA prevented Beauchamp from
doing the same in this case—she could have sought
clarification of what the industry-standard terms would
include or she could have made a counter-offer. See Schaffer
ex rel. Schaffer v. Weast, 546 U.S. 49, 53 (2005) (“The core
of [IDEA] . . . is the cooperative process that it establishes
between parents and schools.”). Thus, we conclude that
Beauchamp was not substantially justified in rejecting the
offer.1




 1
   Beauchamp also argues that she was substantially justified in rejecting
the offer because the expedited-hearing appeal was still pending.
Beauchamp requests that we take judicial notice of a 1986 House of
Representatives Conference Report which states that a “relevant pending
court decision[] which could have an impact on the case in question”
could provide substantial justification for rejecting an IDEA settlement
offer. See H.R. Rep. No. 99-687, at 6 (1986) (Conf. Rep.). Although we
grant Beauchamp’s request for judicial notice because the Conference
Report is a matter of public record, we reject her argument for the same
reasons discussed supra in Section III.A.1.a. See McConnell v. Cnty. of
Orange, 682 F.3d 1126, 1132 (9th Cir. 2001) (“We may take judicial
notice of undisputed matters of public record.”). The outcome of the
expedited-hearing appeal had no legal bearing on the outcome of the non-
expedited hearing or vice versa; thus, such a rationale does not provide a
substantial justification for rejecting the District’s settlement offer.
14 BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.

       2. Hourly Rate

     Beauchamp next argues that the district court abused its
discretion by lowering Whiteleather’s requested rate from
$450 to $400, and by not requiring the District to rebut her
evidence of the appropriate rate. IDEA requires that any fee
award “be based on rates prevailing in the community in
which the action or proceeding arose for the kind and quality
of services furnished.”        20 U.S.C. § 1415(i)(3)(C).
“Affidavits of the plaintiffs’ attorney and other attorneys
regarding prevailing fees in the community, and rate
determinations in other cases, particularly those setting a rate
for the plaintiffs’ attorney, are satisfactory evidence of the
prevailing market rate.” United Steelworkers of Am. v.
Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990).
“The district court must provide a concise but clear
explanation of its reasons for the fee award.” Id. at 406
(citing Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)).

    In support of her request for fees, Whiteleather submitted
her own declaration, the declarations of other attorneys
practicing education law in the Central District of California,
and two orders from recent IDEA cases where she was
awarded fees. Here, only fees for administrative hearing
work were at issue, but not all of the evidence Whiteleather
submitted acknowledged the distinction between
administrative hearing work and work in the district court or
court of appeals. The evidence that did explicitly reference
administrative work largely supported the district court’s
conclusion that “$400 is the prevailing market rate, and that
Ms. Whiteleather performed at a level of proficiency
commensurate with that rate.”
     BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST. 15

    Most notably, Whiteleather’s own declaration states that
she has been representing students in special education
matters since 1996 and that “[r]ecently, the federal courts
have ordered payment of [her] due process work at $400 to
$425 per hour.” In two previous IDEA cases, Whiteleather
was awarded $425 per hour for administrative work and $400
for district court work. See Walhovd v. Bellflower Unified
Sch. Dist., CV 08-00394 (C.D. Cal. Aug. 17, 2011), aff’d,
526 Fed. App’x. 803 (9th Cir. 2013); C.B. ex rel. Baquerzio
v. Garden Grove Unified Sch. Dist., CV 08-1047 (C.D. Cal.
Jan. 18, 2012). The declaration of Patricia Cromer, an
attorney with 15 years of special education experience, stated
that her hourly rate for due process hearings is $350 to $425
per hour. Only one additional declaration, from an attorney
who has practiced law in southern California since 1986,
established a rate of $450 per hour for administrative work.
The other declarations Whiteleather submitted as evidence
may have identified higher hourly rates, but they either
referenced district court and appellate work specifically or
did not specify whether the rates were charged for
administrative work.

     Whiteleather argues that the District was required to rebut
her evidence of a reasonable fee with its own evidence. But
“[t]he [fee] applicant has an initial burden of production,” to
produce “satisfactory evidence” that the fee requested is
reasonable. United States v. $28,000 in U.S. Currency,
802 F.3d 1100, 1105 (9th Cir. 2015). “[T]he applicant’s
initial duty of production is not excused by lack of
opposition.” Id. Here, the evidence Whiteleather herself
submitted supports the $400 rate. Accordingly, it was not an
abuse of discretion for the district court to apply that rate
without seeking additional rebuttal evidence from the
District. See id. (“A district court does not improperly
16 BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST.

shoulder defendant’s burden of challenging the fee petition in
finding that the applicant has failed to meet its initial burden
of production.” (internal quotation marks omitted)).

     Beauchamp also argues that the district court did not
sufficiently explain its award. The district court “may make
general, across-the-board adjustments” to a request for
attorney fees, but fee cuts “‘beyond the safety zone of a
haircut’” must be accompanied by a “‘weightier and more
specific’” explanation. T.B., 806 F.3d at 486 (quoting
Moreno v. City of Sacramento, 534 F.3d 1106, 1113 (9th Cir.
2008)). Here, while the district court could have said more,
its explanation was sufficient for a reduction of only $50 per
hour.

   B. Paralegal Fees

    Finally, Beauchamp argues that the district court erred by
rejecting her request for paralegal fees. Beauchamp argues
that Dr. Susan Burnett worked as a paralegal in this case, not
as an educational consultant, and that Beauchamp was
therefore entitled to reimbursement for her services. The
district court concluded that because it had already found that
Dr. Burnett was an educational consultant in the expedited-
hearing appeal, the issue was barred by collateral estoppel.

     “Collateral estoppel, or issue preclusion, bars the
relitigation of issues actually adjudicated in previous
litigation between the same parties.” Clark v. Bear Stearns
& Co., Inc., 966 F.2d 1318, 1320 (9th Cir. 1992). For the
doctrine to apply: (1) the issue must be identical to one
alleged in prior litigation; (2) the issue must have been
“actually litigated” in the prior litigation; and (3) the
determination of the issue in the prior litigation must have
     BEAUCHAMP V. ANAHEIM UNION HIGH SCH. DIST. 17

been “critical and necessary” to the judgment. Id. The
parties to this action are identical to those in the expedited-
hearing appeal. The issue is also identical—whether Dr.
Susan Burnett acted as a paralegal or as an educational
consultant in J.E.’s case. See Anaheim Union High Sch. Dist.,
2016 WL 695979 at *1. In the expedited-hearing appeal, the
parties presented arguments on the issue, and the district
court made a final ruling which was appealed and affirmed by
this court. See id. Accordingly, the issue was actually
litigated and adjudicated. Finally, the question of whether Dr.
Burnett was a paralegal or an educational consultant was
critical to the judgment because consultant fees are not
recoverable under IDEA. See Arlington Cent. Sch. Dist. Bd.
of Educ. v. Murphy, 548 U.S. 291, 300 (2006) (“[T]he terms
of the IDEA overwhelmingly support the conclusion that
prevailing parents may not recover the costs of experts or
consultants.”). Because all of the elements of collateral
estoppel are established, we conclude that the district court
did not err by applying the doctrine.

                    IV. CONCLUSION

    For the reasons explained herein, the district court’s order
is AFFIRMED.